Name: Council Decision (EU) 2015/674 of 20 April 2015 on the acceptance, on behalf of the European Union, of the amended Agreement for the establishment of the General Fisheries Commission for the Mediterranean
 Type: Decision
 Subject Matter: United Nations;  fisheries;  natural environment;  international affairs
 Date Published: 2015-04-30

 30.4.2015 EN Official Journal of the European Union L 111/1 COUNCIL DECISION (EU) 2015/674 of 20 April 2015 on the acceptance, on behalf of the European Union, of the amended Agreement for the establishment of the General Fisheries Commission for the Mediterranean THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Agreement for the establishment of the General Fisheries Commission for the Mediterranean (GFCM) (the Agreement), was established and approved at the Fifth Session of the FAO Conference in 1949 and entered into force on 20 February 1952. (2) The European Community became a contracting party to the GFCM through the adoption of Decision 98/416/EC (1) by the Council. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) On 15 November 2013, the Council authorised the Commission to negotiate, on behalf of the Union, amendments to the Agreement on matters falling within the Union's competence. (5) The Member States and the Commission conducted negotiations as per their respective areas of competence in accordance with the mandate and in close cooperation. (6) Negotiations were successfully concluded at the GFCM meeting of 19 to 24 May 2014. At that meeting, the GFCM endorsed the text of the amended Agreement. (7) The purpose of the amendments to the Agreement is to modernise the GFCM and reinforce its role in the conservation of fisheries resources in its area of competence. (8) The objectives, general principles and functions of the GFCM have been reviewed and broadened to ensure the long-term conservation and sustainable use of living marine resources and their environment. (9) The amended Agreement is in line with the principles of the Union's Common Fisheries Policy. It is therefore in the Union's interest to accept the amended Agreement, HAS ADOPTED THIS DECISION: Article 1 The amended Agreement establishing the General Fisheries Commission for the Mediterranean is hereby approved on behalf of the Union. The text of the amended Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to notify the FAO of the European Union's acceptance of the amended Agreement (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 April 2015. For the Council The President J. DÃ ªKLAVS (1) Council Decision 98/416/EC of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean (OJ L 190, 4.7.1998, p. 34). (2) The date of entry into force of the amended Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.